

115 HR 4240 IH: Public Safety and Second Amendment Rights Protection Act of 2017
U.S. House of Representatives
2017-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4240IN THE HOUSE OF REPRESENTATIVESNovember 3, 2017Mr. Thompson of California (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo protect Second Amendment rights, ensure that all individuals who should be prohibited from
			 buying a firearm are listed in the National Instant Criminal Background
			 Check System, and provide a responsible and consistent background check
			 process.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Public Safety and Second Amendment Rights Protection Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Rule of construction.
					Sec. 4. Severability.
					Title I—Ensuring that all individuals who should be prohibited from buying a gun are listed in the
			 National Instant Criminal Background Check System
					Sec. 101. Reauthorization of the National Criminal History Records Improvement Program.
					Sec. 102. Improvement of metrics and incentives.
					Sec. 103. Grants to States for improvement of coordination and automation of NICS record reporting.
					Sec. 104. Relief from disabilities program.
					Sec. 105. Clarification that Federal court information is to be made available to the National
			 Instant Criminal Background Check System.
					Sec. 106. Codification of HIPAA authority for covered entities to submit mental health records to
			 the National Instant Criminal Background Check System.
					Sec. 107. Publication of NICS index statistics.
					Sec. 108. Effective date.
					Title II—Providing a Responsible and Consistent Background Check Process
					Sec. 201. Purpose.
					Sec. 202. Firearms transfers.
					Sec. 203. Penalties.
					Sec. 204. Rule of construction.
					Sec. 205. Effective date.
				
 2.FindingsCongress finds the following: (1)Congress supports, respects, and defends the fundamental, individual right to keep and bear arms guaranteed by the Second Amendment to the Constitution of the United States.
 (2)Congress supports and reaffirms the existing prohibition on a national firearms registry. (3)Congress believes the Department of Justice should prosecute violations of background check requirements to the maximum extent of the law.
 (4)There are deficits in the background check system in existence prior to the date of enactment of this Act and the Department of Justice should make it a top priority to work with States to swiftly input missing records, including mental health records.
 (5)Congress and the citizens of the United States agree that in order to promote safe and responsible gun ownership, dangerous criminals and the seriously mentally ill should be prohibited from possessing firearms; therefore, it should be incumbent upon all citizens to ensure weapons are not being transferred to such people.
 3.Rule of constructionNothing in this Act, or any amendment made by this Act, shall be construed to— (1)expand in any way the enforcement authority or jurisdiction of the Bureau of Alcohol, Tobacco, Firearms and Explosives; or
 (2)allow the establishment, directly or indirectly, of a Federal firearms registry. 4.SeverabilityIf any provision of this Act or an amendment made by this Act, or the application of a provision or amendment to any person or circumstance, is held to be invalid for any reason in any court of competent jurisdiction, the remainder of this Act and amendments made by this Act, and the application of the provisions and amendment to any other person or circumstance, shall not be affected.
		IEnsuring that all individuals who should be prohibited from buying a gun are listed in the National
			 Instant Criminal Background Check System
 101.Reauthorization of the National Criminal History Records Improvement ProgramSection 106(b) of Public Law 103–159 (34 U.S.C. 40302(b)) is amended— (1)in paragraph (1), in the matter preceding subparagraph (A), by striking of this Act and inserting of the Public Safety and Second Amendment Rights Protection Act of 2017; and
 (2)by striking paragraph (2) and inserting the following:  (2)Authorization of appropriationsThere are authorized to be appropriated for grants under this subsection $100,000,000 for each of fiscal years 2018 through 2021..
 102.Improvement of metrics and incentivesSection 102(b) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40916) is amended to read as follows:
				
					(b)Implementation plan
 (1)In generalNot later than 1 year after the date of enactment of the Public Safety and Second Amendment Rights Protection Act of 2017, the Attorney General, in coordination with the States, shall establish, for each State or Indian tribal government applying for a grant under section 103, a 4-year implementation plan to ensure maximum coordination and automation of the reporting of records or making of records available to the National Instant Criminal Background Check System.
 (2)Benchmark requirementsEach 4-year plan established under paragraph (1) shall include annual benchmarks, including both qualitative goals and quantitative measures, to enable the Attorney General to assess implementation of the 4-year plan.
						(3)Penalties for non-compliance
 (A)In generalDuring the 4-year period covered by a 4-year plan established under paragraph (1), the Attorney General shall withhold—
 (i)10 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State does not meet the benchmark established under paragraph (2) for the first year in the 4-year period;
 (ii)11 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State does not meet the benchmark established under paragraph (2) for the second year in the 4-year period;
 (iii)13 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State does not meet the benchmark established under paragraph (2) for the third year in the 4-year period; and
 (iv)15 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) if the State does not meet the benchmark established under paragraph (2) for the fourth year in the 4-year period.
 (B)Failure to establish a planA State that fails to establish a plan under paragraph (1) shall be treated as having not met any benchmark established under paragraph (2)..
			103.Grants to States for improvement of coordination and automation of NICS record reporting
 (a)In generalThe NICS Improvement Amendments Act of 2007 (34 U.S.C. 40902 et seq.) is amended— (1)by striking section 103 and inserting the following:
						
							103.Grants to States for improvement of coordination and automation of NICS record reporting
 (a)AuthorizationFrom amounts made available to carry out this section, the Attorney General shall make grants to States, Indian Tribal governments, and State court systems, in a manner consistent with the National Criminal History Improvement Program and consistent with State plans for integration, automation, and accessibility of criminal history records, for use by the State, or units of local government of the State, Indian Tribal government, or State court system to improve the automation and transmittal of mental health records and criminal history dispositions, records relevant to determining whether a person has been convicted of a misdemeanor crime of domestic violence, court orders, and mental health adjudications or commitments to Federal and State record repositories in accordance with section 102 and the National Criminal History Improvement Program.
 (b)Use of grant amountsGrants awarded to States, Indian Tribal governments, or State court systems under this section may only be used to—
 (1)carry out, as necessary, assessments of the capabilities of the courts of the State or Indian Tribal government for the automation and transmission of arrest and conviction records, court orders, and mental health adjudications or commitments to Federal and State record repositories;
 (2)implement policies, systems, and procedures for the automation and transmission of arrest and conviction records, court orders, and mental health adjudications or commitments to Federal and State record repositories;
 (3)create electronic systems that provide accurate and up-to-date information which is directly related to checks under the National Instant Criminal Background Check System, including court disposition and corrections records;
 (4)assist States or Indian Tribal governments in establishing or enhancing their own capacities to perform background checks using the National Instant Criminal Background Check System; and
 (5)develop and maintain the relief from disabilities program in accordance with section 105. (c)Eligibility (1)In generalTo be eligible for a grant under this section, a State, Indian Tribal government, or State court system shall certify, to the satisfaction of the Attorney General, that the State, Indian Tribal government, or State court system—
 (A)is not prohibited by State law or court order from submitting mental health records to the National Instant Criminal Background Check System; and
 (B)subject to paragraph (2), has implemented a relief from disabilities program in accordance with section 105.
 (2)Relief from disabilities programFor purposes of obtaining a grant under this section, a State, Indian Tribal government, or State court system shall not be required to meet the eligibility requirement described in paragraph (1)(B) until the date that is 2 years after the date of enactment of the Public Safety and Second Amendment Rights Protection Act of 2017.
									(d)Federal share
 (1)Studies, assessments, non-material activitiesThe Federal share of a study, assessment, creation of a task force, or other non-material activity, as determined by the Attorney General, carried out with a grant under this section shall be not more than 25 percent.
 (2)Infrastructure or system developmentThe Federal share of an activity involving infrastructure or system development, including labor-related costs, for the purpose of improving State or Indian Tribal government record reporting to the National Instant Criminal Background Check System carried out with a grant under this section may amount to 100 percent of the cost of the activity.
 (e)Grants to indian tribesUp to 5 percent of the grant funding available under this section may be reserved for Indian tribal governments for use by Indian tribal judicial systems.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2016 through 2019.;
 (2)by striking title III; and (3)in section 401(b), by inserting after of this Act the following: and 18 months after the date of enactment of the Public Safety and Second Amendment Rights Protection Act of 2017.
 (b)Technical and conforming amendmentThe table of sections in section 1(b) of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 10101 note) is amended by striking the item relating to section 103 and inserting the following:
					
						
							Sec. 103. Grants to States for improvement of coordination and automation of NICS record reporting..
 104.Relief from disabilities programSection 105 of the NICS Improvement Amendments Act of 2007 (34 U.S.C. 40915) is amended by adding at the end the following:
				
					(c)Penalties for non-Compliance
 (1)10 percent reductionDuring the 1-year period beginning 2 years after the date of enactment of the Public Safety and Second Amendment Rights Protection Act of 2017, the Attorney General shall withhold 10 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 if the State has not implemented a relief from disabilities program in accordance with this section.
 (2)11 percent reductionDuring the 1-year period after the expiration of the period described in paragraph (1), the Attorney General shall withhold 11 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 if the State has not implemented a relief from disabilities program in accordance with this section.
 (3)13 percent reductionDuring the 1-year period after the expiration of the period described in paragraph (2), the Attorney General shall withhold 13 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 if the State has not implemented a relief from disabilities program in accordance with this section.
 (4)15 percent reductionAfter the expiration of the 1-year period described in paragraph (3), the Attorney General shall withhold 15 percent of the amount that would otherwise be allocated to a State under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 if the State has not implemented a relief from disabilities program in accordance with this section.
 (5)ReallocationAmounts not allocated under section 505 of the Omnibus Crime Control and Safe Streets Act of 1968 to a State for failure to implement a relief from disabilities program shall be reallocated to States that are in compliance..
			105.Clarification that Federal court information is to be made available to the National Instant
 Criminal Background Check SystemSection 103(e)(1) of Public Law 103–159 (34 U.S.C. 40901(e)(1)) is amended by adding at the end the following:
				
 (F)Application to federal courtsIn this subsection— (i)the terms department or agency of the United States and Federal department or agency include a Federal court; and
 (ii)for purposes of any request, submission, or notification, the Director of the Administrative Office of the United States Courts shall perform the functions of the head of the department or agency..
			106.Codification of HIPAA authority for covered entities to submit mental health records to the
 National Instant Criminal Background Check SystemA covered entity (as defined in section 160.103 of title 45, Code of Federal Regulations, or any successor regulation) may use or disclose protected health information (as defined in such section) for purposes of reporting to the National Instant Criminal Background Check System the identity of an individual who is prohibited from possessing a firearm under section 922(g)(4) of title 18, United States Code, provided the covered entity—
 (1)is a State agency or other entity that is, or contains an entity that is— (A)an entity designated by the State to report, or which collects information for purposes of reporting, on behalf of the State, to the National Instant Criminal Background Check System; or
 (B)a court, board, commission, or other lawful authority that makes the commitment or adjudication that causes an individual to become subject to such section 922(g)(4);
 (2)discloses the information only to— (A)the National Instant Criminal Background Check System; or
 (B)an entity designated by the State to report, or which collects information for purposes of reporting, on behalf of the State, to the National Instant Criminal Background Check System; and
					(3)
 (A)discloses only the limited demographic and certain other information needed for purposes of reporting to the National Instant Criminal Background Check System; and
 (B)does not disclose diagnostic or clinical information for such purposes. 107.Publication of NICS index statisticsNot later than 180 days after the date of enactment of this Act, and biannually thereafter, the Attorney General shall make the National Instant Criminal Background Check System index statistics available on a publically accessible Internet website.
 108.Effective dateThe amendments made by this title shall take effect 180 days after the date of enactment of this Act.
			IIProviding a Responsible and Consistent Background Check Process
 201.PurposeThe purpose of this title is to enhance the current background check process in the United States to ensure criminals and the mentally ill are not able to purchase firearms.
			202.Firearms transfers
 (a)In generalSection 922 of title 18, United States Code, is amended— (1)by repealing subsection (s);
 (2)by redesignating subsection (t) as subsection (s); (3)in subsection (s), as redesignated—
 (A)in paragraph (3)(C)(ii), by striking (as defined in subsection (s)(8)); and (B)by adding at the end the following:
							
 (7)In this subsection— (A)the term chief law enforcement officer means the chief of police, the sheriff, or an equivalent officer or the designee of any such individual; and
 (B)the term gun show or event has the meaning given the term in subsection (t)(4). ; and (4)by inserting after subsection (s), as redesignated, the following:
						
							(t)
 (1)Beginning on the date that is 180 days after the date of enactment of this subsection and except as provided in paragraph (2), it shall be unlawful for any person other than a licensed dealer, licensed manufacturer, or licensed importer to complete the transfer of a firearm to any other person who is not licensed under this chapter, if such transfer occurs—
 (A)at a gun show or event, on the curtilage thereof; or (B)pursuant to an advertisement, posting, display or other listing on the Internet or in a publication by the transferor of his intent to transfer, or the transferee of his intent to acquire, the firearm.
 (2)Paragraph (1) shall not apply if— (A)the transfer is made after a licensed importer, licensed manufacturer, or licensed dealer has first taken possession of the firearm for the purpose of complying with subsection (s), and upon taking possession of the firearm, the licensee complies with all requirements of this chapter as if the licensee were transferring the firearm from the licensee’s business inventory to the unlicensed transferee, except that when processing a transfer under this chapter the licensee may accept in lieu of conducting a background check a valid permit issued within the previous 5 years by a State, or a political subdivision of a State, that allows the transferee to possess, acquire, or carry a firearm, if the law of the State, or political subdivision of a State, that issued the permit requires that such permit is issued only after an authorized government official has verified that the information available to such official does not indicate that possession of a firearm by the unlicensed transferee would be in violation of Federal, State, or local law;
 (B)the transfer is made between an unlicensed transferor and an unlicensed transferee residing in the same State, which takes place in such State, if—
 (i)the Attorney General certifies that State in which the transfer takes place has in effect requirements under law that are generally equivalent to the requirements of this section; and
 (ii)the transfer was conducted in compliance with the laws of the State; (C)the transfer is made between spouses, between parents or spouses of parents and their children or spouses of their children, between siblings or spouses of siblings, or between grandparents or spouses of grandparents and their grandchildren or spouses of their grandchildren, or between aunts or uncles or their spouses and their nieces or nephews or their spouses, or between first cousins, if the transferor does not know or have reasonable cause to believe that the transferee is prohibited from receiving or possessing a firearm under Federal, State, or local law; or
 (D)the Attorney General has approved the transfer under section 5812 of the Internal Revenue Code of 1986.
									(3)
 (A)Notwithstanding any other provision of this chapter, except for section 923(m), the Attorney General may implement this subsection with regulations.
 (B)Regulations promulgated under this paragraph may not include any provision requiring licensees to facilitate transfers in accordance with paragraph (2)(A).
 (C)Regulations promulgated under this paragraph may not include any provision requiring persons not licensed under this chapter to keep records of background checks or firearms transfers.
 (D)Regulations promulgated under this paragraph may not include any provision placing a cap on the fee licensees may charge to facilitate transfers in accordance with paragraph (2)(A).
 (4)For purposes of this subsection, the term gun show or event— (A)means any event at which 75 or more firearms are offered or exhibited for sale, exchange, or transfer, if 1 or more of the firearms has been shipped or transported in, or otherwise affects, interstate or foreign commerce; and
 (B)does not include an offer or exhibit of firearms for sale, exchange, or transfer by an individual from the personal collection of that individual, at the private residence of that individual, if the individual is not required to be licensed under section 923..
 (b)Prohibition of national gun registrySection 923 of such title is amended by adding at the end the following:  (m)The Attorney General may not consolidate or centralize the records of the—
 (1)acquisition or disposition of firearms, or any portion thereof, maintained by— (A)a person with a valid, current license under this chapter; or
 (B)an unlicensed transferor under section 922(t); or (2)possession or ownership of a firearm, maintained by any medical or health insurance entity..
				(c)Technical and conforming amendments
 (1)Section 922Section 922(y)(2) of title 18, United States Code, is amended, in the matter preceding subparagraph (A), by striking , (g)(5)(B), and (s)(3)(B)(v)(II) and inserting and (g)(5)(B).
 (2)Consolidated and Further Continuing Appropriations Act, 2012Section 511 of title V of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 922 note) is amended by striking subsection 922(t) each place it appears and inserting subsection (s) or (t) of section 922.
 203.PenaltiesSection 924 of title 18, United States Code, is amended— (1)in subsection (a), by adding at the end the following:
					
 (8)Whoever makes or attempts to make a transfer of a firearm in violation of section 922(t) to a person not licensed under this chapter who is prohibited from receiving a firearm under subsection (g) or (n) of section 922 or State law, to a law enforcement officer, or to a person acting at the direction of, or with the approval of, a law enforcement officer authorized to investigate or prosecute violations of section 922(t), shall be fined under this title, imprisoned not more than 5 years, or both.; and
 (2)by adding at the end the following:  (q)Improper use of storage of recordsAny person who knowingly violates section 923(m) shall be fined under this title, imprisoned not more than 15 years, or both..
 204.Rule of constructionNothing in this title, or an amendment made by this title, shall be construed— (1)to extend background check requirements to transfers other than those made at gun shows or on the curtilage thereof, or pursuant to an advertisement, posting, display, or other listing on the Internet or in a publication by the transferor of the intent of the transferor to transfer, or the transferee of the intent of the transferee to acquire, the firearm; or
 (2)to extend background check requirements to temporary transfers for purposes including lawful hunting or sporting or to temporary possession of a firearm for purposes of examination or evaluation by a prospective transferee.
				205.Effective date
 This title and the amendments made by this title shall take effect 180 days after the date of enactment of this Act.
			